DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment filed 08/01/22 is acknowledged and has been entered.  Claims 1-2 and 7-9 have been amended.  Claims 3-6 have been cancelled.  New claims 10-17 have been added.  Claim 9 remains withdrawn as being directed to a non-elected invention.  Accordingly, claims 1-2, 7-8 and 10-17 are under examination.

Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.

Information Disclosure Statement
          The information disclosure statement (IDS), filed 08/01/22 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the citation no. Wu et al lacks a precise publication date.  It has been placed in the application file, and the information referred to therein has been considered as to the merits, but the citation has been lined through on the said IDS.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).   In the instant IDS the Wu et al reference merely discloses the year as 2019.  However, the current application has a priority date of 08/13/19 for the foreign application Sweden 1950929-8.  Therefore, the Examiner is unable to consider the relevance of the reference in regard to the priority date of the current application. 

      
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al (US 2019/0226988) in view of Prontera et al (Clinica Chimica Acta 400. 2009, pages 70-73) (submitted in the IDS filed 11/24/21) and further in view of Semenov et al (The Journal of the International Federation of Clinical Chemistry and Laboratory Medicine, Jul 2016, 27(3), pages 189-207).
Iwamoto et al discloses a method for determining analyte concentration in a sample (e.g. abstract).  Iwamoto et al discloses that the method comprises contacting the sample with particles comprising a binding partner for the analyte (e.g. abstract, para’s 0008-0012, 0028).  Iwamoto et al discloses that the binding partner can be an antibody  and that antibody is immobilized to the particle (e.g. 0008-0012, 0028, 0036, para 0049, Fig 1(b)).  Iwamoto et al discloses that the analyte to be measured can be NT-proBNP (e.g. para 0047).  Iwamoto et al discloses the use of a calibrator and comparison to the calibrator and determining a scattered light (e.g. (e.g. 0008-0012, 0028, 0036, para 0049).  Iwamoto et al discloses that the particles can be latex particles and that the average diameter can be 250 nm (e.g. para’s 0042, 0106, 0180, 0142). Iwamoto et al specifically teaches that two antibodies can be used wherein the antibodies bind the analyte in a sandwich format (e.g. para 0029, Fig. 1B).
Iwamoto et al differs from the instant invention in failing to specifically teach the antibody binds within the amino acid sequence of SEQ ID NO. 2.
Prontera et al discloses a polyclonal antibody which binds within amino acids 1-20 of NT-proBNP (current recited SEQ ID NO. 2 is amino acids 8-33 of NT-proBNP. Therefore, the antibody of Prontera overlaps with amino acids 8-20 of SEQ ID NO:2). (e.g. page 71, Fig. 1) 
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a polyclonal NT-proBNP antibody such as taught by Prontera et al into the method of Iwamoto et al for the detection of NT-proBNP because Iwamoto et al is generic with respect to the antibody for NT-proBNP and Prontera et al shows that it is known and conventional in the art to utilze an antibody which binds within amino acids SEQ ID NO. 2 for the detection of NT-proBNP.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating an NT-proBNP antibody such as taught by Prontera et al into the method of Iwamoto et al for the detection of NT-proBNP.
Iwamoto et al and Prontera et al differ from the instant invention in failing to teach the calibrator is non-glycosylated.
Semenov et al teaches that in NTproBNP assays that the concentration of NT-proBNP can be underestimated because of the influence of glycosylation of NT-proBNP molecules and teaches that a treatment step to deglycosylate the NT-proBNP improves accuracy of NT-proBNP assays (e.g. pages 198-199).
           It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate NT-proBNP (NT-proBNP comprises both SEQ ID NO.’s 2 and 3)calibrators which have been degycoslyated in the modified method of Iwamoto et al because Iwamoto et al is generic with respect to the NT-proBNP calibrators and Semenov et al shows that deglycosylation of NT-proBNP improves accuracy of NT-proBNP assays.  Thus one of ordinary skill in the art would have a reasonable expectation of success incorporating NT-proBNP calibrators which have been degycoslyated in the modified method of Iwamoto et al.
       With respect to the polyclonal antibody of Prontera as stated supra the antibody of Prontera binds an overlapping region within amino acids 8-20 of SEQ ID NO. 2 which has amino acids 8-33.  Therefore, absent evidence to the contrary it is deemed that the prior art antibody of Prontera would bind within amino acids 8-20 of the overlap which constitutively includes amino acid residues residing within amino acids 8-33 of SEQ ID NO. 2.  Further, the Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish that there is a difference, in the first place between the antibodies of Prontera et al et al and the polyclonal antibody instantly disclosed and, that if there is such a difference, that such a difference would have been considered unexpected, i.e. unobvious by one of ordinary skill in the art.  The burden is upon applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430(CCPA 1977).
          With respect to the KD as recited in claims 10-17.  The combination of Iwamoto et al.,   Prontera et al and Semenov et al disclose method steps and a polyclonal antibody consonant to the instantly recited claims and therefore since they teach the same antibody binding within the same amino acid sequence it is deemed that the polyclonal antibodies would bind specifically to NT-proBNP with a KD as currently recited.

Response to Arguments
Applicant's arguments filed 08/01/22 have been fully considered but they are not persuasive.  
          103 Rejections:
          Applicant argues that nowhere in lwamoto is it taught or suggested to quantify the NT-proBNP in a sample (i) based upon affinity binding to one of two specific epitope sequences in NT- proBNP, and (ii) using a non-glycosylated calibrator, both required features of the pending claims.  
This argument is not found persuasive because of reasons stated supra and in the previous office action that Iwamoto is generic with respect to the antibody for NT-proBNP and that Prontera et al shows that it is known and conventional in the art to use an antibody which binds within sequences.  Further, the Examiner has not relied upon Iwamoto for teaching using a non-glycosylated calibrator but rather has relied upon Semenov for this feature.  Thus, it appears that the applicant is arguing the teachings of Iwamoto individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
              Applicant argues that nowhere in Prontera is it taught or suggested to quantify the NT-proBNP in a sample in a turbidimetric assay using a non-glycosylated calibrator as required features of the pending claims.
  This argument is not found persuasive because the Examiner has not relied upon Iwamoto for teaching using a non-glycosylated calibrator but rather has relied upon Semenov for this feature.  Thus, it appears that the applicant is arguing the teachings of Prontera individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Semenov is silent with respect to turbidimetric assays for detecting NT-proBNP. Nowhere in Semenov is it taught or suggested to quantify the NT-proBNP in a sample (i) based upon affinity binding to one of two specific epitope sequences in NT- proBNP, and (ii) using a non-glycosylated calibrator, both required features of the pending claims.
This argument is not found persuasive because the Examiner has not relied upon Semenov for these limitations but rather has relied upon Semenov that when performing NTproBNP assays that the concentration of NT-proBNP can be underestimated because of the influence of glycosylation of NT-proBNP molecules and teaches that a treatment step to deglycosylate the NT-proBNP improves accuracy of NT-proBNP assays.  Thus, it appears that the applicant is arguing the teachings of Semenov individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach nor fairly suggest said at least one polyclonal antibody specifically binds to at least one epitope chosen from the epitopes consisting of the amino acids of SEQ. ID. NO. 4, SEQ. ID. NO 5, SEQ. ID. NO. 6, SEQ. ID. NO. 7, SEQ. ID. NO. 8, SEQ. ID. NO. 9 and/or SEQ. ID. NO. 10.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641